       Case 3:20-cv-00778-DPJ-LGI Document 23 Filed 08/23/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 MICHAEL JEROME WILLIAMS                                                           PETITIONER

 V.                                                CIVIL ACTION NO. 3:20-CV-778-DPJ-LGI

 WARDEN FRANK SHAW                                                               RESPONDENT

                                             ORDER

       Petitioner Michael Jerome Williams seeks habeas corpus relief under 28 U.S.C. § 2254.

Respondent Warden Frank Shaw has moved for dismissal because Williams filed his petition

nearly nine years after the statute of limitations expired. In a well-reasoned Report and

Recommendation, United States Magistrate Judge LaKeysha Greer Isaac recommends dismissal.

See R&R [19]. Despite Williams’s objections, this Court agrees and adopts the R&R as the

Court’s holding.

I.     Background

       “A jury sitting before the Hinds County Circuit Court found Michael Jerome Williams,

Jr., guilty of two counts of capital murder and one count of possession of a firearm by a prior

convicted felon.” Williams v. State, 29 So. 3d 53, 54–55 (Miss. Ct. App. 2009). He is currently

serving two concurrent life sentences and a three-year sentence for the firearm conviction. Id. at

55. Those convictions became final on June 8, 2010. Williams filed the instant petition on

December 4, 2020. See R&R [19] at 4.

II.    Analysis

       The Antiterrorism and Effective Death Penalty Act (AEDPA) of 1996 provides a one-

year statute of limitations to bring federal habeas petitions. 28 U.S.C. § 2244(d)(1). While there

are statutory and equitable reasons to toll AEDPA’s limitations period, Judge Isaac concluded
       Case 3:20-cv-00778-DPJ-LGI Document 23 Filed 08/23/21 Page 2 of 7




that none of them apply in this case. As a result, Williams’s petition was due one year after his

judgment became final—i.e., June 8, 2011, over nine years before he filed his petition in this

Court. While Williams acknowledges the timeline, he believes the Court should nevertheless

hear his claims based on statutory and equitable tolling.1

       A.      Statutory Tolling

       As Judge Isaac noted, under 28 U.S.C. § 2244(d)(1), AEDPA’s one-year statute of

limitations shall run from the latest of:

               (A) the date on which the judgment became final by the conclusion of
               direct review or the expiration of the time for seeking such review;

               (B) the date on which the impediment to filing an application created by
               State action in violation of the Constitution or laws of the United States is
               removed, if the applicant was prevented from filing by such State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly recognized
               by the Supreme Court and made retroactively applicable to cases on
               collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

       (d)(1)(2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent judgment or
       claim is pending shall not be counted toward any period of limitation under this
       subsection.

28 U.S.C. §§ 2244(d)(1) to (2).

       To begin, Williams relies heavily on Rowland v. State as a basis for tolling. 98 So. 3d

1032 (Miss. 2012), overruled on other grounds by Carson v. State, 212 So. 3d 22 (Miss. 2016).




1
  Williams also argues that Judge Isaac’s R&R relates to “the wrong person,” noting that the
style of the report misspells Williams’s first name. Objections [22] at 1. Regardless, the R&R
correctly spells his name elsewhere and obviously addresses his petition.
                                                 2
       Case 3:20-cv-00778-DPJ-LGI Document 23 Filed 08/23/21 Page 3 of 7




Williams finds Rowland pertinent on two grounds. First, it allowed a prisoner to bring a

decades-old petition for post-conviction relief, holding that a “double-jeopardy claim was not

subject to the procedural bars of the” Uniform Post–Conviction Collateral Relief Act

(UPCCRA). 98 So. 3d at 1034 (citing Rowland v. State, 42 So. 3d 503 (Miss. 2010)). Williams

also pursues a double-jeopardy argument, but unlike in Rowland, his claims are barred by

AEDPA and not the UPCCRA, a Mississippi statute. AEDPA has no exception for

constitutional claims and expressly precludes them if they are filed too late. See 28 U.S.C. §

2244(d)(1).

       Second, Williams says Rowland constitutes a new constitutional right that tolled the

statute of limitations under § 2244(d)(1)(C). See Objections [22] at 3–4. That section tolls the

limitations period for rights that have “been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review.” 28 U.S.C. § 2244(d)(1)(C).

       In Rowland, the defendant was convicted and sentenced on charges of capital murder and

robbery (the underlying crime that made the murder a capital offense). 98 So. 3d at 1038. The

Mississippi Supreme Court held that sentencing Rowland on both counts violated the Double

Jeopardy Clause of the United States Constitution. Id. Williams asserts a similar double-

jeopardy claim in this case, presumably based on the two capital-murder convictions for which

he is serving concurrent life sentences. According to Williams, “this law [referring to Rowland]

was established while the petitioner Williams was in the pipe chase with his post-conviction

collateral relief.” Objections [22] at 7. He therefore contends that under § 2244(d)(1)(C), the

statute of limitations for his federal claim should not start until the date Rowland was decided.

       That argument fails for three reasons. First, Rowland was decided by the Mississippi

Supreme Court and not the United States Supreme Court, as § 2244(d)(1)(C) requires. Second,



                                                 3
         Case 3:20-cv-00778-DPJ-LGI Document 23 Filed 08/23/21 Page 4 of 7




even if Rowland could trigger § 2244(d)(1)—it can’t—the case was decided in 2012, which

would make Williams’s federal petition eight years late instead of nine. Finally, Rowland was

not new law anyway; the United States Supreme Court recognized the same double-jeopardy

right a few decades before Williams was convicted. See, e.g., Brown v. Ohio, 432 U.S. 161, 166

(1977) (observing that Double Jeopardy Clause “prohibits successive prosecutions as well as

cumulative punishment”).2

         Williams also asserts that issues existed with the state-court court reporter who failed to

“transcribe the full transcript.” Objections [22] at 2. According to Williams, in 2017,

Mississippi re-established “Writ of Habeas Corpus Rule 20,” which required reporters to fully

transcribe proceedings. Id. at 3. He describes this as “newly clearly established law.” Id. at 3.

But to invoke § 2244(d)(1)(C), the new right must be a constitutional right recognized by the

United States Supreme Court.

         Perhaps Williams intended to invoke § 2244(d)(1)(B), which tolls the statute of

limitations until “the date on which the impediment to filing an application created by State

action in violation of the Constitution or laws of the United States is removed, if the applicant

was prevented from filing by such State action.” “In order to invoke § 2244(d)(1)(B), the

prisoner must show that: (1) he was prevented from filing a petition (2) by State action (3) in

violation of the Constitution or federal law.” Egerton v. Cockrell, 334 F.3d 433, 436 (5th Cir.

2003).




2
 Even if Williams had filed the double-jeopardy claim on time, it has at least two other
problems. First, it is not apparent that Williams exhausted the argument in state court, which is a
prerequisite to bringing a federal habeas petition. See 28 U.S.C. § 2254(b)(1)(A) (requiring
petitioner to “exhaust[] the remedies available in the courts of the State”). Second, his case is
not like Rowland, where the defendant was convicted of capital murder and the underlying
felony offense. Williams faces two life sentences because he killed two different people.
                                                   4
       Case 3:20-cv-00778-DPJ-LGI Document 23 Filed 08/23/21 Page 5 of 7




       Williams has not met that standard. The official transcript about which he complains was

filed on April 21, 2008, and appears to be comprehensive. See R. [9-2] at 2–6 (providing table of

contents). But Williams says it was incomplete, “namely[,] where there [were] arguments[]

[whether] Williams[‘s] mother would be allowed to testify as to her own son’s attempted suicide

and a[n] entire [ore] tenus at page 4 was left out [of] the transcript where Williams was trying to

establish his theory of the case.” Objections [22] at 6. Even if the transcript was incomplete, the

state did not “prevent [him] from filing a petition” asserting the claims he now pursues. Egerton,

334 F.3d at 436.

       Finally, Williams argues that he filed his federal petition within a year of his failed

successive petition in state court. Objections [22] at 9. But even assuming the successive

petition was “properly filed” as § 2244(d)(1)(2) requires, the time to file in this Court had long

since passed. For all these reasons, Williams has not demonstrated a statutory basis for tolling

AEDPA’s statute of limitations.

       B.      Equitable Tolling

       As Judge Isaac correctly noted, AEDPA’s statutory limitations period may be equitably

tolled if a petitioner shows “(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstances stood in his way and prevented timely filing.” R&R [19] at 3

(quoting Holland v. Florida, 560 U.S. 631, 649 (2010) (internal quotation marks and citations

omitted)). But equitable tolling occurs “only in rare and exceptional circumstances.” Scott v.

Johnson, 227 F.3d 260, 263 (5th Cir. 2000). No such circumstances exist in this case.

       Williams starts by suggesting that his access to a law library has been restricted as much

as “3 months a year.” Objections [22] at 9. But, as Judge Isaac correctly noted, “temporary

denial of access to research materials or the law library[] and inadequacies in the prison law



                                                  5
       Case 3:20-cv-00778-DPJ-LGI Document 23 Filed 08/23/21 Page 6 of 7




library[] are insufficient to warrant equitable tolling.” R&R [19] at 4 (citing Tate v. Parker, 439

F. App’x 375 (5th Cir. 2011); Felder v. Johnson, 204 F.3d 168, 171–72 (5th Cir. 2000); Scott v.

Johnson, 227 F.3d 260, 263 & n.3 (5th Cir. 2000)). The periodic impediments Williams cites

would not justify a nine-year delay.

       Williams also states that time should be tolled because he has been “a mental patient for

the past 7 years.” Objections [22] at 9. He makes a similar statement in his attached affidavit:

“[B]ecause of my mental status I have not been able to focus and work on my illegal sentence

and case at times.” Williams Aff. [22-1] at 1 (emphasis added).

       The Fifth Circuit has “recognized the possibility that mental incompetence might support

equitable tolling.” Fisher v. Johnson, 174 F.3d 710, 715 (5th Cir. 1999) (citing Hood v. Sears,

Roebuck & Co., 168 F.3d 231, 232–33 (5th Cir. 1999)). But to apply, “a petitioner (i) must make

a threshold showing of incompetence and (ii) must show that this incompetence affected his

ability to file a timely habeas [petition].” Jones v. Stephens, 541 F. App’x 499, 505 (5th Cir.

2013). “Conclusory allegations of mental illness are insufficient to support equitable tolling.”

Grizzle v. Davis, No. 3:19-CV-1526-S-BH, 2019 WL 4999273, at *2 (N.D. Tex. Sept. 18, 2019)

(citing Smith v. Kelly, 301 F. App’x 375, 378 (5th Cir. 2008)).

       Here, Williams has not established incompetence or even the extent of the mental

impairment. Moreover, according to him, it was only present the last seven years. That would

not account for his failure to file in the three or so years after the statutory window opened. It is

also worth noting that Williams pursued a delinquent petition for post-conviction relief in state

court in 2015, further indicating that he had the capacity to pursue habeas relief in this Court.

See R. [9-9] at 73. On this record, he has not demonstrated a mental-incompetence basis for

equitable tolling.



                                                  6
       Case 3:20-cv-00778-DPJ-LGI Document 23 Filed 08/23/21 Page 7 of 7




       Finally, even assuming some level of mental impairment, he must still show that he had

“been pursuing his rights diligently.” Holland, 560 U.S. at 649. For the reasons stated in the

preceding paragraph, Williams has not made that showing. He is not entitled to equitable tolling.

III.   Conclusion

       The Court has considered all arguments. Those not directly addressed would not have

changed the outcome. For the reasons stated, Williams’s Objections [22] are overruled. The

Report and Recommendation [19] is adopted as the Court’s opinion. Defendant’s Motion to

Dismiss [8] is granted, and Williams’s Petition [1] is dismissed with prejudice. A separate

judgment will be entered in accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 23rd day of August, 2021.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                7
